Lundberg Stratton, J.,
dissenting.
{¶ 44} I respectfully dissent. The Tenth Appellate District has certified the following question to this court after determining that its decision conflicts with a decision from the First District: “When an appointing authority abolishes an *249employee’s position as a result of a reorganization for efficient operation under former R.C. 124.321(D), may the appointing authority satisfy former R.C. 124.321(D) by showing that it reasonably projected that greater efficiency would result, or must an appointing authority also show that the abolishment actually resulted in improved efficiency?”
{¶ 45} Today the majority ignores a conflict that I believe is squarely presented and was the basis for the decisions of the lower courts in this case. Instead, the majority simply finds that the “statement of rationale * * * was fundamentally deficient,” which is to say the court disagrees with the factual basis for the actions of the Ohio Department of Administrative Services (“DAS”). The majority resolves this case on an analysis of the facts, not the law. I respectfully disagree with its factual analysis and its avoidance of the legal issues.
{¶ 46} I would hold that when an appointing authority abolishes a position as a result of a reorganization for the efficient operation of the appointing authority under former R.C. 124.321(D), the appointing authority may satisfy former R.C. 124.321(D) by showing that it reasonably projected that greater efficiency would result, regardless of whether efficiency gains are later realized. A reorganization for “efficient operation” under former R.C. 124.321(D) does not require a public employer to precisely maintain previous levels of service, whether measured by quantity or quality, but rather requires only that the employer reasonably project that the cost savings will outweigh any decrease in productivity. Therefore, I would reverse the judgment of the court of appeals and reinstate the decision of the State Personnel Board of Review.
Efficient Operation and Reasonable Projections
{¶ 47} R.C. 124.321(D) governs the abolishment of positions by an appointing authority.3 R.C. 124.321 has since been revised, but at the time that Penrod’s position was abolished, R.C. 124.321(D) provided:
{¶ 48} “Employees may be laid off as a result of abolishment of positions. Abolishment means the permanent deletion of a position or positions from the organization or structure of an appointing authority due to lack of continued need for the position. An appointing authority may abolish positions as a result of a reorganization for the efficient operation of the appointing authority, for reasons of economy, or for lack of work. The determination of the need to abolish positions shall indicate the lack of continued need for positions within an appointing authority. Appointing authorities shall themselves determine whether any position should be abolished and shall file a statement of rationale and *250supporting documentation with the director of administrative services prior to sending the notice of abolishment.” (Emphasis added.) Sub.H.B. No. 231, 142 Ohio Laws, Part II, 2635, 2655.
{¶ 49} The reason given by DAS for the abolishment of Penrod’s position was reorganization for the efficient operation of the office.
{¶ 50} In affirming the judgment of the trial court and concluding that a job abolishment must result in actual improved efficiency, the Tenth District relied on this court’s decision in State ex rel. Bispeck v. Trumbull Cty. Bd. of Commrs. (1988), 37 Ohio St.3d 26, 523 N.E.2d 502. In Bispeck, this court considered a case in which a county employee’s position was abolished pursuant to R.C. 124.321(D). The State Personnel Board of Review disaffirmed the abolishment, but the county refused to reinstate Bispeck. Bispeck then filed a writ of mandamus. In concluding that Bispeck had a clear legal right to be reinstated to his previous position, this court noted that “[i]n order to determine whether any efficiency gains were accomplished by the abolishment, the board must consider the county’s operations before and after the abolition.” Bispeck at 30, 523 N.E.2d 502.
{¶ 51} Penrod points to that sentence in Bispeck to support her argument that this court requires a comparison between the office’s efficiency before the abolishment with its efficiency after the abolishment. In my view, Bispeck should not be read to require that improved efficiency actually resulted from the abolishment. Rather, under Bispeck, actual increased efficiency should be but one factor to examine in determining the reasonableness of the employer’s decision to abolish a position.
{¶ 52} The language in Bispeck was an articulation of one method to be used to determine whether efficiency was the true reason for the abolishment. Bispeck points out that the board may compare the organization before and after the abolishment to determine whether the decision, at the time it was made, was based on a reasonable projection.
{¶ 53} Notably, this court also stated in Bispeck, “We believe that the intent of the General Assembly was to require an appointing authority to justify a job abolishment by proving that the abolishment would result in more efficient operations.” (Emphasis added.) 37 Ohio St.3d at 30-31, 523 N.E.2d 502. This reading of the statute does not create a situation where mere recitation of the statutory grounds for abolishment would suffice. Under this standard, the employer must still show that its projection of increased efficiency was reasonable.
{¶ 54} Further evidence of the General Assembly’s intent to allow the board to examine the reasonableness of the appointing authority’s projection of increased efficiency, rather than requiring actual improved efficiency, is found in Ohio *251Adm.Code 124-7-01(A)(l), which states that “[t]he appointing authority shall demonstrate by a preponderance of the evidence that a job abolishment was undertaken due to a lack of continuing need for the position based on: a reorganization for the efficient operation of the appointing authority; reasons of economy; or a lack of work expected to last one year or longer.” (Emphasis added.) And pursuant to Ohio Adm.Code 123:1-41-04, “[t]he statement of rationale and supporting information [for abolishing a position] shall contain information as is available prior to the time the layoff notices are mailed or delivered to the employees to be laid off as a result of the abolishments.” (Emphasis added.)
{¶ 55} In the conflict case, McAlpin v. Shirey, 121 Ohio App.3d 68, 698 N.E.2d 1051, a police officer filed an action challenging a court of common pleas decision affirming a city civil service commission’s upholding the abolishment of an assistant police chief position and McAlpin’s resulting demotion to police captain. The First District, relying on Bispeck, held that “[t]o justify a job abolishment as part of a reorganization, the city must prove that the abolishment was undertaken to promote efficiency, not that increased efficiency actually resulted from the abolishment.” Id., paragraph three of the syllabus.
{¶ 56} The McAlpin court agreed with the common pleas court that “ ‘to adopt appellant’s position that a * * * City * * * must establish prior to the abolishment of a civil service position that the abolishment will result in greater efficiency is to * * * delegate a position of the managerial and fiscal responsibility of the City government to the Civil Service Commission. Such a delegation of legislature [sic] and executive authority is inappropriate. Rather, the rule should be * * * that the Commission may approve the abolishment if it finds it is designed to promote efficiency in the future and is not an attempt to avoid civil service laws.’ (Emphasis sic.)” McAlpin, 121 Ohio App.3d at 75-76, 698 N.E.2d 1051. I agree with the reasoning of McAlpin.
{¶ 57} The focus is whether the decision to abolish the position was “arbitrary, unreasonable, or unlawful and whether the abolishment was proper and necessary,” Bispeck, 37 Ohio St.3d at 29, 523 N.E.2d 502, not whether the projected improved efficiency came to fruition. A plain reading of former R.C. 124.321(D) leads to this conclusion.
{¶ 58} Accordingly, I would hold that when an appointing authority abolishes a position as a result of a reorganization for the efficient operation of the appointing authority under former R.C. 124.321(D), the appointing authority may satisfy former R.C. 124.321(D) by showing that it reasonably projected that greater efficiency would result, regardless of whether efficiency gains are later realized.
*252Efficient Operation and Level of Service
{¶ 59} If a public employer may, pursuant to former R.C. 124.321(D), abolish a position for “efficient operation” by reasonably projecting that greater efficiency would result from eliminating the position, regardless of whether greater efficiency is later realized, the next question I believe the court should answer is: What does efficient operation mean?
{¶ 60} “Efficient” is not defined in R.C. Chapter 124. Pursuant to R.C. 1.42, “[wjords and phrases shall be read in context and construed according to the rules of grammar and common usage.” “Efficient” means “marked by ability to choose and use the most effective and least wasteful means of doing a task or accomplishing a purpose” and “marked by qualities, characteristics, or equipment that facilitate the serving of a purpose or the performance of a task in the best possible manner.” Webster’s Third New International Dictionary (1986) 725.
{¶ 61} The State Architect’s Office argues that it has reduced its costs by 50 percent, but still provides 95 percent of the services it did before it reduced costs. By abolishing Penrod’s position, the State Architect’s Office eliminated a supervisory position, and the duties of the position were absorbed by other employees. State Architect Roger Booker testified before the board, “We’ve been able to maintain our * * * project load and * * * had little or no complaints of any significance from our * * * clientele.” In fact, Booker testified that after the positions were abolished, his office handled “pretty much * * * the same number of projects [as it had before the abolishments] with * * * half as many people * * * roughly.” To reinstate Penrod to a position that has been abolished injects inefficiency into a reorganization that has proven successful.
{¶ 62} The appellate court below held, in effect, that increased efficiency had not occurred, because the office had anticipated that the overall level of service would be reduced following the abolishments, and after the abolishment, the office was no longer providing its services at the same level of intensity as before. Penrod v. Ohio Dept. of Adm. Servs., 10th Dist. No. 04AP-1118, 2005-Ohio-5836, 2005 WL 2882924, ¶ 37. According to this analysis, if an employer’s output is reduced at all, then an abolishment based on efficiency is invalidated, regardless of how much the employer’s costs were reduced. I disagree.
{¶ 63} A public employer may increase efficiency by increasing services without increasing costs or by reducing costs without reducing services. But “reorganization for the efficient operation” of an office may also include a reorganization that results in a small reduction in the quantity or quality of services at a greater reduction in cost. If the government is not permitted to engage in such a cost-benefit analysis, then greater efficiency will seldom be realized and the size of government will rarely be reduced.
David L. Strait, for appellee.
Marc Dann, Attorney General, Stephen P. Carney, State Solicitor, and Jack W. Decker and Nicole S. Moss, Assistant Attorneys General, for appellant.
{¶ 64} Penrod argues that Bispeck holds that an office’s not having to pay the salary of the abolished position, alone, is not sufficient to prove increased efficiency. Bispeck, 37 Ohio St.3d at 31, 523 N.E.2d 502. Increased efficiency does not result if the decrease in salaries corresponds to an equal decrease in production. However, Bispeck did not address the situation in which the employer’s cost was significantly decreased while productivity remained relatively the same. To give “efficient” its plain meaning, a more efficient operation results when the employer provides services at or near the same level while reducing costs. Therefore, I would find that the board was correct in finding that the abolishment was made as a result of a reorganization for the efficient operation of the office.
{¶ 65} Accordingly, I would hold that a reorganization for “efficient operation” under former R.C. 124.321(D) does not require a public employer to precisely maintain previous levels of service, whether measured by quantity or quality, but rather requires only that the employer reasonably project that the cost savings will outweigh any decrease in productivity. In my view, the testimony in this case clearly shows that the reorganization cut costs far more than it reduced services, demonstrating that DAS satisfied the Bispeck test for showing that it had reasonably projected that the abolishment would increase efficiency.
{¶ 66} The record is replete with references to Penrod’s capability as facilities planning project manager. By all accounts, Penrod was a good employee, but her job performance is not at issue here. Public employers need flexibility to streamline operations to more efficiently utilize taxpayer dollars, and this is exactly what the statute allows. For the above reasons, I would reverse the judgment of the court of appeals and reinstate the decision of the State Personnel Board of Review. I respectfully dissent.
Moyer, C.J., and O’Donnell, J., concur in the foregoing opinion.

. “ ‘Appointing authority’ means the officer, commission, board, or body having the power of appointment to, or removal from, positions in any office, department, commission, board, or institution.” R.C. 124.01(D).